Filed 9/25/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 163







State of North Dakota, 		Plaintiff and Appellee



v.



Robert James Nefzger, 		Defendant and Appellant







No. 20130085







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven E. McCullough, Judge.



AFFIRMED.



Per Curiam.



Kara Schmitz Olson (argued), Assistant State’s Attorney, and Benjamin Sand (on brief), under the Rule on Limited Practice of Law by Law Students, Courthouse, P.O. Box 2806, Fargo, N.D. 58108-2806, for plaintiff and appellee.



Jesse D. Matson, 417 Main Avenue, Suite 134, Fargo, N.D. 58103, for defendant and appellant.



















State v. Nefzger

No. 20130085



Per Curiam.

[¶1]	Robert Nefzger appeals from a judgment entered after the district court denied his motion to suppress evidence and he entered a conditional guilty plea to drug-

related charges.  Nefzger argues the officer who stopped him did so without any reasonable suspicion he was violating the law.  We summarily affirm under N.D.R.App.P. 35.1(a)(7), holding that the district court’s findings of fact are enough to conclude the officer had reasonable suspicion to stop Nefzger under 
State v. Skarsgard
, 2007 ND 160, 739 N.W.2d 786.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner